Fourth Court of Appeals
                                                 San Antonio, Texas
                                                     March 31, 2017

                                                   No. 04-17-00051-CV

            Bertha Ines TORRES, Individually for the Wrongful Death of Benjamin Torres, as
      Representative of the Estate of Benjamin Torres, Deceased, and as Next Friend of Michael Rene
               Torres, Rose Marie Torres, and Joaquin Gael Torres, Minor Children; et. al,
                                                Appellants

                                                           v.

                   UPPER VALLEY HELPSOURCE, INC. and TIBH Industries, Inc.,
                                      Appellees

                        From the 79th Judicial District Court, Jim Wells County, Texas
                                      Trial Court No. 17-02-56845-CV
                               Honorable Richard C. Terrell, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to April 19, 2017.

                                                                PER CURIAM
      ATTESTED TO:           ____________________________
                             KEITH E. HOTTLE
                             CLERK OF COURT

cc:              Robert C. Hilliard                               J. Mark Craun
                 719 S. Shoreline, Suite 500                      10001 Reunion Place
                 Corpus Christi, TX 78401                         Suite 600
                                                                  San Antonio, TX 78216
                 R. Wayne Gordon
                 1201 Elm Street                                  Catherine Tobin
                 Dallas, TX 75270-2196                            719 S Shoreline Blvd Ste 500
                                                                  Corpus Christi, TX 78401-3548
                 James M. Parker Jr.
                 10001 Reunion Pl Ste 600                         Andrew Tucker Fifield
                 San Antonio, TX 78216-4140                       1201 Elm Street
                                                                  Dallas, TX 75270-2196
                 Gonzalo J. Barrientos
                 555 N. Carancahua, Suite 1400
                 Corpus Christi, TX 78478